— Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered August 5, 2008, which, to the extent appealable, denied plaintiffs motion for renewal of a prior order that had denied his motion for partial summary judgment for $500,000 in damages, and granted defendant’s cross motion to dismiss the complaint, unanimously affirmed, without costs.
The pro se plaintiff landlord had stipulated in 2005 to the appointment of an article 7-A administrator (RPAPL 778) to remedy dangerous conditions existing at the 1072 Findlay Avenue premises in the Bronx. Plaintiffs third effort, in June 2008, to have this administrator removed was barred by collateral estoppel (see Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343 [1999]).
*504In moving for reconsideration, plaintiff failed to demonstrate new or additional facts warranting renewal. Concur—Friedman, J.P., Nardelli, Catterson and DeGrasse, JJ.